 AMPEREX ELECTRONIC CORPORATION353AMPEREx ELECTRONIC CORPORATION, PETITIONERand.DISTRICT 15)INTERNATIONALASSOCIATION OFMACHINISTS,AFL.CaseNa.2 ISM-575.July 23,1954Decision and OrderUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before Aaron Weissman,hearing officer.The hearing officer's rulings made at the hearing arefree from prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organization involved claims to represent employeesof the Employer.3.No question affecting commerce exists concerning the represen-tation of employees of the Employer within the meaning of Section9 (c) (1) and Section 2 (6) and (7) of the Act, for the followingreasons:The Employer petitions for an election in a unit of laboratory;technicians, or in the alternative, laboratory technicians and engi-,neers.The Union contends that the employees named in the petitionare part of a production and maintenance unit for which it was certi-fied on May 7, 1952, and moved to dismiss the petition on the groundsthat (1) no claim for representation was made, and (2) the existingcontract bars this proceeding.Prior to March 1952, the Employer maintained a pilot shop,which was engaged primarily in the assembly and production ofmodels which have already been developed and approved for produc-tion from specifications and drawings.The pilot shop consisted of 4or 5 employees and these employees were part of the productiondepartment and were responsible to the production supervisor.Theyperformed work of a mass production and repetitious character andworked from blueprints.They did not do research or developmentwork and had nothing to do with the engineers employed by theEmployer.The pilot shop employees voted in the 1952 election, at which timethe Employer's plant was located in Brooklyn, New York.Since thenthe Employer moved to its present location in Hicksville, Long Island,New York, in March or April of 1952 and expanded its laboratoryfacilities.The pilot shop as such never moved to the new locationand the pilot shop employees were disbanded. Several of these em-ployees became laboratory technicians; others were assigned to theproduction department.The Employer contends that those em-109 NLRB No. 70. 354DECISIONS OF NATIONAL LABOR RELATIONS BOARDployees who transferred to the laboratory took on new duties, andtogether with the newly hired laboratory technicians constitute aseparate unit.The Union contends that the laboratory techniciansare performing the same work as the pilot shop employees hadoriginally performed and that they are, therefore, part of the bar-gaining unit.The laboratory technicians in the laboratory have the primaryfunction of translating theoretical ideas and design ideas so that theseultimately take on some practical form; and only in the later stagesdo these ideas become sufficiently crystallized so that assembly draw-ings and specifications can be made.Also laboratory technicians maybe engaged in pure research, under research contracts.On September 14,1953, the Union filed a request with the Employerstating in effect that the pilot shop employees become part of thebargaining unit.In the same document, the Union stated that thereason for its request is that the failure to include these employees inthe bargaining unit was violative of article II of the contract, whichsets forth contract coverage.On October 6, 1953, the Union filed agrievance alleging violation of article II 2.0 of the contract.Byletter to the Employer dated November 5, 1953, the Union's attorneyrequested, among other things, the Employer to arbitrate, "3. Thefailure of the Company to recognize the Union as bargaining agentfor the employees in the pilot shop, for which the Union was certifiedas collective bargaining agent."In view of the different type of work performed by the "old PilotShop" employees and the work performed by the laboratory tech-nicians, we find that the laboratory technicians here in question arenotin the production and maintenance unit represented bytheUnion.A question of representation may be brought to the Board's atten-tion by the filing of an Employer's petition, but the question is raisedonly by an affirmative claim of a labor organization that it representsh majority of employees in an appropriate unit. In the present case,the Union's claim has been that the laboratory technicians are part ofitsproduction and maintenance unit.We have found that theyare not.Therefore, no further question of representation exists.,Accordingly, we shall dismiss the petition.[The Board dismissed the petition.]MEMBER PETERSON took no part in the consideration of the aboveDecision and Order.'SeeLtbrascope,Incorporated,91NLRB 178;Luper Transportation Co. Inc.,92NLRB 1178.